Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-16-00619-CR

                                Jesse FLORES,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 187th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2016CR1740
                   Honorable Steve Hilbig, Judge Presiding

BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED December 7, 2016.


                                        _________________________________
                                        Patricia O. Alvarez, Justice